Fourth Court of Appeals
                                San Antonio, Texas
                                      October 18, 2018

                                    No. 04-18-00607-CV

                         IN THE INTEREST OF S.A.M., ET AL,

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-02510
                         Honorable Susan D. Reed, Judge Presiding


                                      ORDER
       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to October 29, 2018.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court